Case: 18-30875      Document: 00515339580         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 18-30875                       March 10, 2020
                                                                          Lyle W. Cayce
PARKCREST BUILDERS, L.L.C.,                                                    Clerk


              Plaintiff-Counter Defendant - Appellee

v.

LIBERTY MUTUAL INSURANCE COMPANY,

              Intervenor - Appellee

v.

HOUSING AUTHORITY OF NEW ORLEANS,

              Defendant-Counter Claimant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-1533


Before KING, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Housing Authority of New Orleans (HANO) engaged Parkcrest
Builders, LLC as the general contractor for the construction of a new housing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30875      Document: 00515339580     Page: 2    Date Filed: 03/10/2020



                                  No. 18-30875
project in New Orleans. The project faced numerous and extensive delays,
eventually leading to Parkcrest’s termination as general contractor and,
subsequently, the termination of its surety, Liberty Mutual. Parkcrest sued
HANO for breach of contract in terminating the contract without cause; after
HANO terminated Liberty Mutual from the project, Liberty Mutual intervened
alleging HANO’s breach; and HANO filed a counterclaim against Liberty
Mutual alleging bad faith breach and fraudulent misrepresentation.             The
district court determined, after a 7-day bench trial, that Parkcrest and Liberty
Mutual were not to blame for the delays to the project, and found HANO liable
to Liberty Mutual for the remaining balance of the contract minus undisputed
items left for HANO to finish. HANO’s appeal asserts error at nearly every
stage of the district court’s findings of fact and conclusions of law. After careful
review of the record in this case, full consideration of the parties’ briefs and
oral arguments, and the district court’s thorough findings and conclusions, we
affirm the district court’s judgment against HANO for essentially the reasons
stated by that court.
      The district court’s judgment included an unquantified award of
attorneys’ fees against HANO.        Although HANO’s appeal designates this
award as error, we have previously held “that an order awarding attorney’s
fees or costs is not reviewable on appeal until the award is reduced to a sum
certain.” S. Travel Club, Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th
Cir. 1993); see also Thornton v. GMC., 136 F.3d 450, 453 (5th Cir. 1998)
(“Normally, an unquantified award of attorney’s fees does not constitute a final
appealable order pursuant to 28 U.S.C. § 1291.”).           Accordingly, we lack
jurisdiction over this portion of HANO’s appeal, and therefore dismiss for want
of jurisdiction.
      AFFIRMED in part and DISMISSED in part.


                                         2